Citation Nr: 0206888	
Decision Date: 06/26/02    Archive Date: 07/03/02

DOCKET NO.  98-04 824A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
degenerative joint disease of the lumbar spine, with anterior 
lipping at L4-L5, narrowing of disc space at L5-S1, and 
lumbarization of S1, on appeal from the initial grant of 
service connection.  

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from February 1967 to 
February 1970 and from April to May of 1981.  This case comes 
to the Board of Veterans' Appeals (Board) on appeal from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana.  In April 
1999, the Board remanded the veteran's claims for additional 
development, and the case is now ready for review.  It has 
been advanced on the docket because of administrative error 
resulting in significant delay in docketing the appeal.  38 
C.F.R. § 20.900(c) (2001).

On a VA Form 9 dated in December 1999, the veteran indicated 
that he wanted a video teleconference hearing before a Board 
member.  However, in a signed facsimile associated with the 
claims file in May 2002, the veteran withdrew this request. 


FINDINGS OF FACT

1.  Since the initial grant of service connection, the 
veteran's lumbar spine disability has been manifested by 
slight to moderate limitation of motion with complaints, but 
little objective evidence, of pain, and little or no 
neurological involvement, with no disc herniation or 
intervertebral disc syndrome, no muscle spasm, no postural 
abnormality or deformity.

2.  The veteran has significant non-service connected 
disabilities that contribute substantially to his inability 
to work.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial disability 
evaluation in excess of 40 percent have not been met at any 
time since the grant of service connection for degenerative 
joint disease of the lumbar spine, with anterior lipping at 
L4-L5, narrowing of disc space at L5-S1, and lumbarization of 
S1.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.14, 4.21, 4.40, 4.45, 4.71a, 
4.72, Diagnostic Codes 5003, 5285, 5286, 5292, 5293, 5295 
(2001).

2.  A total disability rating for compensation based on 
individual unemployability (TDIU) due to the service-
connected disability is not warranted.  38 U.S.C.A. § 5107 
(West Supp. 2001); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 
(2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West Supp. 2001).  See 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § § 
3.102, 3.156, 3.159, and 3.326) (regulations implementing the 
VCAA).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001); see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

The veteran's claim for TDIU was filed in June 1997, and he 
used the appropriate form for this claim (VA Form 21-8940).  
The veteran's claim for a rating in excess of 40 percent for 
his low back condition does not require a particular 
application form.  Thus, there is no issue as to provision of 
a form or instructions for applying for these benefits.  38 
U.S.C.A. § 5102 (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §  3.159(b)(2)).

VA must provide the veteran and his representative notice of 
required information and evidence not previously provided 
that is necessary to substantiate his claims.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)).  The RO sent the veteran a detailed letter in 
August 1997, statements of the case in April 1998 and October 
1999, and supplemental statements of the case in October 1999 
and July 2001.  These documents together listed the evidence 
considered, the legal criteria for determining TDIU or a 
higher rating could be granted, and the analysis of the facts 
as applied to those criteria, thereby informing the veteran 
of the information and evidence necessary to substantiate his 
claims.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A(a) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the 
appellant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c) (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)(1-3)).  In this case, the RO has obtained numerous 
VA treatment records, and letters from private physicians 
submitted by the veteran, who has not indicated that there 
are any outstanding medical records to be considered.  VA has 
undertaken reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claims. 

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,631 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(c)(4)).  During the course of this appeal, the 
veteran has been afforded numerous VA joints examinations, as 
detailed below.  

There are no areas in which further development may be 
fruitful.  The requirements of the VCAA have been 
substantially met by the RO, and there would be no possible 
benefit to remanding this case to the RO for its 
consideration of the requirements of the VCAA in the first 
instance.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

Under these circumstances, adjudication of this appeal, 
without referral to the RO for initial consideration under 
VCAA, poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  
Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
veteran because the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA.

II.  Claim for rating in excess of 40 percent for low back 
disability 

The veteran filed a claim for service connection for 
degenerative disc disease in May 1992.  Following an 
extensive procedural history, the RO, by a May 1997 rating 
decision, granted service connection for degenerative joint 
disease of the lumbar spine with anterior lipping at L4-5, 
narrowing of disc space at L5-S1, and lumbarization of S1 and 
assigned a 40 percent rating.  In a June 1997 written 
statement, the veteran indicated his disagreement with this 
rating, and he subsequently perfected his appeal of this 
issue.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R., Part 4 (2001).  Each disability must be viewed in 
relation to its history and there must be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.1 (2001).  Examination reports are to be 
interpreted in light of the whole recorded history, and each 
disability must be considered from the point of view of the 
appellant working or seeking work.  38 C.F.R. § 4.2 (2001).  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2001).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity, or the like.  38 C.F.R. § 4.40 (2001).

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the ankle 
and knee are considered major joints.  38 C.F.R. § 4.45 
(2001).

All potentially applicable diagnostic codes must be 
considered when evaluating disability.  However, care must be 
taken not to evaluate the same manifestations of disability 
under more than one applicable code.  This would constitute 
"pyramiding."  See 38 C.F.R. § 4.14 (2001).  Where, 
however, separate and distinct manifestations have arisen 
from the same injury, separate disability ratings may be 
assigned where none of the symptomatology of the conditions 
overlaps.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  

Before detailing the pertinent facts in this case, relevant 
rating criteria will be outlined.  Severe intervertebral disc 
syndrome, with recurring attacks and intermittent relief, 
warrants a 40 percent rating (this is the rating currently 
assigned for the veteran's low back disability).  However, a 
60 percent rating (the maximum rating for intervertebral disc 
syndrome) is warranted when the syndrome is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001). 

The RO has also considered Diagnostic Code 5292, for 
limitation of motion of the lumbar spine, but the current 40 
percent rating is the maximum schedular evaluation available 
under that rating criteria (representing severe limitation of 
motion).  38 C.F.R. § 4.72, Diagnostic Code 5292 (2001).  

VAOPGCPREC 36-97 instructs that Diagnostic Code 5293 involves 
loss of range of motion because the nerve defects and 
resulting pain associated with injury to the sciatic nerve 
may cause limitation of motion of the cervical, thoracic, or 
lumbar vertebrae.  Therefore, the veteran cannot be evaluated 
separately under Diagnostic Code 5292 and Diagnostic Code 
5293.  He should, however, be evaluated under the one most 
appropriate to his symptoms and the one most beneficial to 
him.  Furthermore, pursuant to Johnson v. Brown, 9 Vet. App. 
7 (1996), 38 C.F.R. §§ 4.40 and 4.45 (referenced above) must 
be considered when a disability is evaluated under Diagnostic 
Code 5293, because it contemplates limitation of motion.

Consideration might also be given to evaluating the low back 
disability under Diagnostic Code 5295, relating to 
lumbosacral strain.  38 C.F.R. § 4.72, Diagnostic Code 5295 
(2001).  However, those rating criteria contemplate 
limitation of motion as well as the other symptoms enumerated 
therein, so the veteran's disability could not be rating 
simultaneously under Diagnostic Codes 5292, 5293, and 5295.  
38 C.F.R. § 4.14 (2001).  Moreover, it would not benefit the 
veteran to be evaluated under Diagnostic Code 5295 instead of 
under Diagnostic Code 5292, because the maximum schedular 
evaluation under either code is 40 percent, and the veteran 
has already been assigned a 40 percent rating. 

The veteran's service-connected low back disability includes 
degenerative joint disease, which is another term for 
degenerative arthritis.  Degenerative joint disease is to be 
evaluated on the basis of limitation of motion of the joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2001).  

Now to the facts in this case.  The veteran filed a claim 
concerning his back disability in May 1992.  His service 
medical records for his second period of service show that he 
was separated for a condition that existed prior to 
enlistment and was not aggravated by service, that is, a 
congenital abnormality of the low back, consisting of six 
lumbar vertebrae with pseudoarthrosis on the left and 
degenerative disc disease of L-3, L-4 area manifested by 
small anterior osteophytes.  Service connection for this 
condition had been previously denied in November 1981.

At a July 1992 VA examination, the veteran said that his back 
pain bothered him continuously, and that he had pain when 
lifting (including when lifting his two-year-old child).  He 
reported having numbness in either his right or left leg.  
This pain and numbness would also reportedly occur after he 
sat for more than 15 minutes, drove for more than 30 minutes, 
or walked for 15 minutes.  The numbness would reportedly last 
sometimes two or three days and would radiate from his hips 
down to the mid-thigh (although the veteran was able to move 
his legs alright and not had any recent paralysis).  His wife 
claimed that when he had back pain, he would sometimes have a 
tender, depressed area over the lumbar spine. 

During the examination, the veteran walked with a normal gait 
and posture.  There were no postural abnormalities or fixed 
deformity, and the musculature of the back was normal.  
Forward flexion was to 90 degrees and backward extension was 
to 10 degrees (although he had some stiffness in 
straightening from this position).  Left lateral and right 
lateral flexion was full, and there was no impairment of 
rotation to the left or right.  There was no objective 
evidence of pain on movement or neurological involvement.  
Reflexes in the lower extremities were 2+ and symmetrical 
bilaterally.  Leg strength and sensation to touch appeared 
good.  Straight leg raising was positive at 45 degrees on the 
left and at 60 degrees on the right.  A lumbar x-ray revealed 
no fractures, dislocations, or other bony pathology.  The 
veteran was diagnosed as having degenerative arthritis of the 
lumbar spine, lumbosacral muscle strain, and a history of 
abnormality of the lumbar spine.

In a March 1993 written statement, the veteran essentially 
stated that he could not perform any type of lifting or 
straining that caused stress on his back without experiencing 
severe pain and immobility for several days, that he could 
not sit or stand for extended periods without pain, and that 
there was never a time when he was not in pain.  He asserted 
that he increasingly had to resort to bed rest.   

At an August 1993 hearing, the veteran testified that after 
standing for five minutes, pain would start in his lower back 
and he would essentially be unable to walk.  Usually, he used 
a cane when he had to move around the house.  He avoided 
going into town because it was too painful.  He would be 
uncomfortable sitting and driving.  He recounted how he had 
broken his hand two years before after falling due to his 
back.  The veteran said he would get cramps in his back at 
night and he would sleep only for about three and a half 
hours.  He apparently fell a couple of times in the shower, 
so he took baths instead.  He avoided trying to lift things 
(such as his young daughter who weighed about 35 lbs.) 
because he was terrified of becoming paralyzed.  

At a September 1994 examination, he continued to complain of 
chronic low back pain, aggravated with bending, stooping, 
lifting, sitting, standing, and ambulating in excess of 15 
minutes.  He apparently did not have pain with coughing or 
sneezing.  He complained of stiffness of the lower back with 
intermittent bilateral lumbar muscle spasms, bilateral 
sciatica, intermittent tingling, and numbness in bilateral 
lower extremities with motor weakness.  He denied having any 
incontinence, but did report having mild erectile 
dysfunction.  He said he slept on an orthopedic mattress.  

On examination, the veteran's carriage, posture, and gait 
were normal.  He was ambulatory without using a cane.  
Straight leg raising was painful bilaterally at 45 degrees.  
The examination was negative for postural abnormalities or 
fixed deformities, and musculature of the back was normal.  
Forward flexion was limited to 50 degrees without pain.  
Backward extension, bilateral lateral flexion, and bilateral 
rotation were normal, with mild tenderness in lumbosacral 
spine on extreme motion.  There was no evidence of 
neurological involvement.  

An x-ray revealed satisfactory alignment from L1 to L5, mild 
anterior lipping at L4/L5, and minimal narrowing of the disc 
at L5/S1.  There was also a transitional vertebra with 
lumbarization.  The veteran was diagnosed as having post 
traumatic degenerative joint disease of the lumbar spine with 
congenital lumbarization of S1, minimal narrowing of the disk 
space at the level of L5-S1, and mild anterior lipping at the 
level of L4-L5, chronic lumbosacral strain, and chronic low 
back pain.

In a January 1995 letter, R. Dale Bernauer, M.D., reported 
that the veteran had flexion to 40 degrees, extension to 10 
degrees, right flexion to 10 degrees, and left flexion to 10 
degrees.  Straight leg raising was negative, and the veteran 
had strong extensor hallux longus and dorsiflexors.  Dr. 
Bernauer noted that the veteran exaggerated his complaints 
quite a bit.  There was no evidence of a herniated disc, but 
some mild degenerative changes were noted.  He concluded by 
recommending that the veteran not lift greater than 50 
pounds, or repetitively stoop, bend, or squat. 

During an April 1995 VA Agent Orange examination, the veteran 
appeared well developed and in no acute distress.  His back 
was symmetrical without masses.  Range of motion of the back 
was good and there was no tenderness in the costovertebral 
area.  Range of motion and strength in the upper and lower 
extremities was good.  Neurological examination revealed no 
gross sensory or motor deficits, and deep tendon responses 
were present and symmetrical.  

In a November 1995 letter, Dr. Bernauer noted that the 
veteran had reported that he continued to be self-employed 
working on cars as a body man, but that he was not working at 
present due to pain.  He stated that he only worked whenever 
he felt good.  His lower back pain reportedly radiated to 
both legs, but the pain was mainly in the back.  Examination 
revealed flexion to 30 degrees, extension to 0 degrees, right 
flexion to 10 degrees and left flexion to 10 degrees.  
Straight leg raising was positive causing back pain 
bilaterally.  Dorsiflexors, extensor hallucis longus, plantar 
flexors, hamstrings, and quadriceps were all strong.  
Peroneal nerve sign was negative and reflexes were 2+.  Dr. 
Bernauer noted that the veteran's disc spaces were maintained 
and there did not appear to be any changes in x-rays over the 
period from 1992 to 1994.  

During an August 1997 VA general medical examination, the 
veteran reported that his back hurt all the time.  
Examination revealed a good build and normal carriage, 
posture, and gait.  During a September 1997 psychological 
evaluation, the veteran's gait and "motor behavior" were 
noted to be unremarkable.  

During a September 1997 VA brain examination, he complained 
of periodic low back pain, constant at times.  When the pain 
developed, he could not move for two to three days.  He also 
reported a worsening of low back pain with coughing and 
sneezing, and having radicular pain to the lower extremities.  
The pain radiated from the lateral thighs down to the knees.  
He said he could not bend, lift, stand, or walk for a long 
time.  He denied having incontinence of urine or stool.  
During this examination, dorsiflexors, plantar flexors, and 
extensor hallucis was normal in both lower extremities.  
Quadriceps were 5/5 bilaterally.  Iliopsoas and hamstring 
were 4/5 in the right lower extremity and 4+/5 in the left 
lower extremity.  Deep tendon reflexes revealed generalized 
hyperreflexia.  Sensory examination was remarkable for 
diminished pinprick in the entire right lower extremity.  
Vibration was impaired at the right foot but the position was 
intact.  Gait and station were within normal limits, 
including walking on heels, toes, and tandem gait.  A lumbar 
x-ray revealed mild scoliosis and a transitional vertebra 
(L6), as well as narrowing of the disc between L6-S1.  The 
veteran was diagnosed as having, in pertinent part, likely 
status post spinal cord injury with residual low back pain, 
leg pain and weakness. 

In an April 1998 Form 9, the veteran complained that his VA 
examinations were cursory at best and did not present a true 
picture of his condition.  Regardless of what the x-rays 
showed, the veteran asserted, in the real world, he could not 
sit, stand, or walk for any time without severe pain.  This 
made it impossible for him to hold any type of employment. 

VA records reflect that during a March 1999 outpatient visit, 
his lumbosacral movements were painful and restricted.  
Flexion and extension were to "75%" and painful.  Left side 
bend and rotation of trunk was "75%," while right side bend 
and rotation of trunk was "50%" and painful.  There was 
pain in the lumbar spine with resistance to hip extension in 
the prone position.  The veteran could not perform 10 
repetitions of trunk extension.  Spinous processes were 
tender at L3, L4, L5, and S1.  There was mild tenderness at 
the right transverse process.  Deep tendon responses and 
sensation were normal.  Mild degenerative changes were seen 
on a lumbar x-ray.  A home exercise program was recommended.  

At an April 1999 physical therapy session, the veteran said 
that he was experiencing sharp pain with his home exercise 
program, which he stopped after two days.  He said that the 
pain was constant and radiated from his back to the right 
calf.  The pain was especially felt with leg lifting and 
bending backwards.  Upon examination, the veteran had pain at 
less than 90 degrees of hip flexion, right greater than left.  
There was no pain with extending his knees, but pain was 
noted during the straight leg raising at 45 degrees.  It was 
felt that the veteran was unable to tolerate the typical 
number of repetitions of exercises, and that he was probably 
pushing himself into an aggravating range of motion.  During 
a subsequent physical therapy session in April 1999, the 
veteran reported that his pain had decreased with heat 
treatment, but that exercises involving leg lifting still 
aggravated his pain.  The veteran's physical therapy was 
discontinued, with no relief in symptoms as a result of his 
home exercise program.  He was issued a TENS unit.  

In a May 1999 letter, Chares E. Fontenot, M.D., reported that 
the veteran had been attending physical therapy at VA and had 
been placed on daily TENS unit which he used regularly.  The 
veteran reportedly took anti-inflammatory medications for 
pain.  Examination of the lumbar spine had revealed marked 
tenderness at the L4-L5 and L5-S1 interspaces.  There was 
pain with forward flexion of the lumbar spine and the veteran 
had frequent limitation of forward flexion.  Reflexes in his 
knees were 1+ on the right and 2+ on the left.  Ankle 
reflexes were 1+ on the right and 2+ on the left.  Straight 
leg raising tests were positive bilaterally in the sitting 
position.  The veteran reported having frequent lower back 
pain and frequent radiation of pain into the right leg, 
giving out of the right leg, weakness of both legs, and 
radiation of pain through the posterior aspect of the right 
leg.  The veteran was limited to walking 200 yards and 
reported a frequent "giving out" of his leg.  He could not 
do any pushing or pulling for any significant objects over 
twenty pounds in weight.  He was unable to do repetitive 
squatting.  He frequently required help in getting up from a 
squatting position which included the use of his arms or 
someone else to help him.  He was unable to do repetitive 
bending or climb ladders.  He was able to sit for short 
periods of time, up to an hour.  However, he frequently would 
feel pain after one hour of sitting and had to get up to move 
about.  Dr. Fontenot's impression was that the veteran had 
severe degenerative joint disease of the lumbar spine. 

The veteran underwent a VA spine examination in July 1999, 
and the examiner reviewed the claims file.  The veteran said 
he was not taking any medications, but that he was using a 
TENS unit.  At the time of the evaluation, he did not have 
the TENS unit because he had been in a hurry and did not have 
time to put it on.  There were no crutches used, and the 
veteran reported no flare-ups.  He claimed he was unable to 
bend due to low back pain.  When he did bend down, he 
apparently had to hold onto something to straighten up.  He 
stated that he could only lift five pounds and walk one-
fourth of a mile in 15 minutes, and that he was unable to run 
or play any outdoor games.  

Upon examination, musculature of the back was normal and 
there were no neurological abnormalities found.  Forward 
flexion was to 45 degrees (with normal noted to be to 95 
degrees), backward extension was to 0 degrees (with normal 
noted to be to 35 degrees), rotation to the left and right 
was to 10 degrees (with normal noted to be to 35 degrees), 
and right and left lateral flexion was to 20 degrees (with 
normal noted to be to 40 degrees).  The veteran complained of 
pain with the range of motion, but this was not associated 
with any facial expression.  Palpation of the lumbosacral 
spine was very sensitive in the L4-5, but the veteran did not 
have any tenderness.  

In September 1999, the veteran sought VA outpatient treatment 
complaining of back pain.  He requested medication for the 
pain and stated that he had difficulty sleeping due to pain.  
At a June 2000 outpatient visit, the veteran again requested 
renewal of his medication.  He complained of weakness and 
lower back pain.  He ambulated with a cane.  He stated that 
with medication, his pain was 4 on a 10 point scale.  He 
reported increased difficulty with walking and requested a 
wheelchair .  Subsequently in June 2000, the veteran was 
issued a manual wheelchair  because of limited endurance as 
reported, although he ambulated to the clinic using a single 
point cane.  The veteran reported that his physical therapy 
had been discontinued because his spinal column was in such 
bad shape that he was placing himself at risk with any kind 
of activity.  In addition, the veteran reported that his legs 
would frequently "go out" on him when walking.  

In a June 2000 letter, Dr. Fontenot noted that during an 
examination earlier that month, the veteran continued to 
report persistent pain in his back.  He had been unable to do 
any type of gainful employment.  He used a wheelchair at home 
because of weakness in his legs and lower back pain.  When 
not in a wheelchair , he ambulated with a cane, which helped 
him to arise after squatting or sitting down.  The 
examination revealed decreased range of motion and tenderness 
of the paravertebral muscle of the lower back.  The veteran 
had weakness of both legs and positive straight leg raising 
tests bilaterally in a sitting position.  The right leg 
seemed to be most symptomatic with marked weakness and an 
inability to get up from a seated or squatting position.  Dr. 
Fontenot noted that in addition to the veteran's other 
limitations, he was unable to sit in the same position for 45 
minutes.  His driving was limited to approximately 30 to 40 
minutes, after which he would have to exit the car.  The 
veteran was taking medications at night for relief of his 
back symptoms and to enable him to sleep.  Dr. Fontenot 
concluded, in pertinent part, that the veteran's degenerative 
joint disease of the lumbar spine had worsened since May 
1999.

In a July 2000 letter, the veteran essentially asserted that 
he was unable to work, drive, or get around without a cane, 
and that he often used a wheelchair  due to the constant pain 
in his spine. 

The veteran continued to complain of low back pain during a 
July 2000 VA outpatient visit.  A lumbosacral x-ray revealed 
normal vertebral bodies, intervertebral spaces, and foramina.  
The facet joints and posterior elements were preserved.  The 
sacroiliac joints, sacrum, and coccyx were unremarkable.  

The veteran underwent a VA spine examination in October 2000.  
He reported that he had been totally disabled from gainful 
employment since approximately 1996 due to low back pain.  He 
claimed that his low back pain had increased since the 
examination of July 1999.  He used a cane, but ambulation was 
limited to approximately one hundred yards, after which he 
had to stop to rest for a while.  He used a TENS unit with 
some benefit.  There was no history of epidural block or 
surgical intervention.  He reported that his chronic low back 
pain was aggravated with usual activities such as ordinary 
sitting, standing, or ambulation.  He said he experienced 
frequent weakness in the right leg more than the left, as 
well as excessive fatigability with usual physical 
activities.  There was no known incoordination with physical 
activities.  His low back pain significantly limited his 
functional ability for the usual daily activities.  

The examiner noted that the results of physical examination 
were essentially unchanged since the veteran's July 1999 
examination.  Forward flexion in the lumbosacral spine was 
limited to 30 degrees without pain, backward extension was 
limited to 0 degrees without pain, lateral flexion to the 
right and left was limited to 15 degrees, and rotation to the 
right or left in the lumbosacral spine was limited to 25 
degrees without pain.  An MRI of the lumbar spine revealed 
diffuse bulging at L3-L4 with moderate bilateral foraminal 
narrowing, diffuse bulging L4-L5 with moderate bilateral 
foraminal narrowing.  Diffuse bulging was also present at L5-
S2 with small central disc bulge.  However, no evidence of 
disc extrusion or definite annular tear was seen.  The 
veteran was diagnosed as having chronic low back pain with 
previous radiological evidence of degenerative changes of the 
lumbosacral spine.  The examiner further opined that the 
veteran's current disability had been caused solely by his 
service-connected back condition with some aggravation of his 
disability by other conditions.  

The veteran underwent another VA spine examination in April 
2001.  He came to the examination in a wheelchair.  He stated 
that he could ambulate with a cane for approximately two days 
a week, for a distance of approximately 50 yards mainly at 
home.  He reported that he continued to use a TENS unit.  As 
the veteran was in a wheelchair, a detailed range of motion 
examination of the lumbosacral spine was not conducted.  The 
examiner referred to the October 2000 examination report in 
this regard.  The veteran was diagnosed as having chronic low 
back pain with radiological evidence of degenerative disc 
disease of the lumbosacral spine.  The examiner further noted 
that he was unable to clinical separate disability from the 
veteran's spinal disorder from any other disability due to 
any other conditions.   

In a June 2001 opinion requested by VA, Robert Po, M.D., 
reviewed the claims file in detail and concluded the 
veteran's back problem was a condition of degeneration with 
progressive changes due to the aging process since service.  
In addition, Dr. Po  concluded that the veteran's work 
activities would be limited to that of a "medium work 
category."  Dr. Po assessed that the veteran could 
occasionally lift 50 pounds and frequently carry and lift 25 
pounds.  In an eight hour period, he could work a total of 
six hours.  He could sit a total of six hours in an eight 
hour period and occasionally one hour continuously.  In an 
eight hour period, he could stand/walk a total of four hours 
and continuously for ten minutes.  The use of a wheelchair  
was not considered necessary.  A regular cane was considered 
acceptable for distance more than 10 feet on even or uneven 
terrain.  He had use of the upper extremities to carry 
objects.  Other restrictions included no kneeling, squatting, 
climbing, or crawling.  These restrictions were permanent, 
according to Dr. Po.

During a VA mental disorders examination in August 2001, the 
veteran's gait appeared slow and assisted by a metal cane in 
his right hand.  His overall motor behavior appeared to be 
marked by pain-related behaviors.  He requested and proceeded 
to get up from his chair two or three times in the course of 
the examination, which lasted approximately one and a half 
hours.  

In applying the rating criteria to the evidence, it is clear 
that there is no higher rating possible under Diagnostic 
Codes 5003, 5292, 5295.  The currently-assigned 40 percent is 
the maximum schedular evaluation available under each of 
those codes, and, as noted above, the veteran may not be 
separately evaluated using these codes, because each of them 
contemplates limitation of motion.  It is also clear, based 
on this review, that the veteran's complaints of pain and 
impairment of function greatly exceed the objective indicia 
of the same.  The veteran's current 40 percent rating 
contemplates severe limitation of motion (Diagnostic Code 
5292) or severe intervertebral disc syndrome with recurring 
attacks and intermittent relief (Diagnostic Code 5293) or 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteoarthritis changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion (Diagnostic Code 5295).

During the time relevant to this claim, which encompasses the 
period from the grant of service connection to the present, 
the veteran's range of motion of his lumbar spine has ranged 
from no or slight limitation of motion (July 1992, September 
1994, April 1995, March 1999) to moderate limitation of 
motion (Dr. Bernauer's January and November 1995 reports, 
July 1999, October 2000).  Furthermore, even when moderate 
limitation of motion has been demonstrated on examination, it 
is not accompanied by muscle spasm or any objective 
indication of pain on motion.  Examiners have noted normal 
musculature of the back, no postural or fixed deformities, 
and no neurological signs.  In one outpatient visit, in March 
1999, moderate limitation of motion was noted to be painful.  
A private physician, Dr. Bernauer, has noted that the veteran 
exaggerates his complaints "quite a bit."  In short, the 
veteran has complaints of pain and limitation of function 
that are not borne out by the objective medical evidence.  
His musculature is pretty consistently described as normal; 
there is no evidence of spasm or neurological signs 
appropriate to the site of the diseased disc.  The current 40 
percent evaluation is a higher evaluation than is objectively 
indicated under any applicable criteria under Diagnostic 
Codes 5003, 5292, 5293, or 5295.  It does, however, accord 
the veteran compensation for that level of disability that 
may result from pain on use or during flare-ups of the 
disability, compensating him at all times as if his 
limitation of motion were severe, or as if he had severe 
lumbosacral strain, or as if he had severe intervertebral 
disc syndrome.  Assigning the highest rating available for 
limitation of motion effectuates the holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), requiring consideration of 38 
C.F.R. §§ 4.40 and 4.45 (regulations pertaining to functional 
loss due to pain, etc.) in evaluating a joint rated on 
limitation of motion.

A higher rating than the currently-assigned 40 percent is 
available under Diagnostic Code 5293, intervertebral disc 
syndrome.  In spite of the fact that degenerative disc 
disease has been diagnosed, the veteran's x-rays have been 
remarkable for showing, at most, minimal narrowing.  It must 
be remembered that the veteran has a congenital abnormality 
of the spine in that he has six lumbar vertebrae with 
lumbarization of S1.  There is no indication of superimposed 
injury in service.  Nonetheless, the veteran has been granted 
service connection for additional disability of the spine, 
consisting of degenerative arthritis and degenerative disc 
disease.  Whereas it may be impossible to try to separate the 
disabling effects of the congenital abnormality from the 
service-connected degenerative arthritis and degenerative 
disc disease, the Board has not attempted to do so.  However, 
looking at all the objective evidence of the disabling 
effects of the lumbar spine disorder, the preponderance of 
the evidence is against assigning a 60 percent rating under 
Diagnostic Code 5293.  As noted above, the veteran has had 
complaints unsupported by objective signs of sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc.  
Notwithstanding the veteran's complaints and his reported 
reliance on a wheel chair, he has no herniated disc, his back 
is symmetrical, his posture and gait are normal, and he has a 
good build, i.e., there is no evidence of wasting or atrophy.  
Dr. Po called into question the veteran's need for use of a 
wheel chair.  He has mild degenerative changes and mild 
narrowing of disc space, without herniation.  The Board is 
simply unable to find any objective medical evidence to 
support either the veteran's complaints or to support 
assigning a 60 percent rating for intervertebral disc 
syndrome.

There is no evidence of fracture of a vertebral body or 
ankylosis of the spine, so there would be no basis for 
assigning a higher evaluation under the rating criteria 
pertaining to these clinical findings.  38 C.F.R. § 4.72, 
Diagnostic Codes 5285, 5286 (2001). 

The veteran has been service connected for his low back 
disability since May 1992.  Since that time, he has had 
numerous examinations and has also been seen regularly by 
private physicians.  There is no evidence at any time during 
this period that the veteran's back should be rated at more 
than 40 percent disabling.  Fenderson v. West, 12 Vet. App. 
119 (1999) ("staged ratings" to be considered in initial 
rating cases).  Furthermore, rating it for the entire period 
at 40 percent effectively compensates him for the maximum 
level of disability likely to result from pain on use or with 
flare-ups, even though objective indications of that level of 
disability are not shown for much of the period under 
consideration.

III.  Entitlement to TDIU

A total disability rating based on individual unemployability 
may be assigned where the scheduler rating is less than total 
when the disabled person is, in the judgment of the Board, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  If there is 
only one such disability, this shall be ratable at 60 percent 
or more, and if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent disability or more.  38 C.F.R. 
§ 4.16(a) (2001).  Disabilities arising from a common 
etiology or a single accident are to be considered a single 
disability for purposes of this regulation.  In determining 
whether a veteran is entitled to a total disability rating 
based upon individual unemployability, neither his 
nonservice-connected disabilities nor his advancing age may 
be considered.  38 C.F.R. §§ 3.340, 3.341(a), 4.19 (2001); 
Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).

The veteran has one service-connected disability: 
degenerative joint disease of the lumbar spine, with anterior 
lipping at L4-L5, narrowing of disc space at L5-S1, and 
lumbarization of S1, evaluated as 40 percent disabling.  He 
does not meet the schedular criteria for consideration of a 
TDIU rating under 38 C.F.R. § 4.16(a).  

If, however, the rating board considers that the veteran is, 
in fact, unemployable because of service-connected 
disability, in spite of not meeting the schedular criteria, 
such a case is to be referred to the Director, Compensation 
and Pension Service, for extra-schedular consideration.  To 
receive compensation as totally disabled, a claimant must be 
unemployable solely as a result of service-connected 
disabilities.  The RO has declined to refer this case for 
extra-schedular consideration.  The evidence is that the 
veteran has other disabilities that are not service 
connected, and they interfere with his employability 
considerably.  For instance, the veteran had a head injury 
with memory loss and inability to function in society 
attributable to being run over by a horse in September 1996, 
according to a VA neurological examination in August 1997.  
That examiner attributed entirely his inability to work to 
the head injury.  While it is clear that the veteran's back 
disability does interfere with his ability to work, 
particularly in jobs that might require physical labor, the 
rating schedule is designed to compensate for average 
impairment in earning capacity due to service-connected 
disability.  38 C.F.R. § 4.1 (2001).  For the veteran to 
prevail in his claim for TDIU, the record must reflect 
circumstances, apart from his nonservice-connected 
conditions, which place him in a different position from 
other veterans having a 40 percent rating.  The sole fact 
that a claimant is unemployed or has difficulty obtaining 
employment is not enough.  The ultimate question is whether 
the veteran, in light of his service-connected disorder, is 
capable of performing the physical and mental acts required 
by employment, not whether he can find employment.  Van Hoose 
v. Brown, 4 Vet. App. 361 (1993).

On his June 1997 claim for increased rating based on 
unemployability, the veteran indicated that he had worked 
full time as a state police officer between 1986 and 1988, 
and had been self employed in the automobile body work field 
from 1988 to 1996.  He indicated that he only worked four 
hours a week and was out most of the time due to illness.  He 
indicated that his back problem would not allow him to pass a 
physical to do other work.  Finally, he indicated that he had 
a high school degree, and had taken some continuing education 
in criminology between 1978 and 1988.  

In a written statement filed in April 1997, the veteran 
asserted that when he was capable of working, he would only 
change one or two windshields per month, and many times not 
that often.  He had apparently been recently injured in a 
horse accident, and had many symptoms (e.g., loss of most 
right eye vision, loss of ability to smell or taste, terrible 
sense of balance, memory lapses) which were preventing him 
from working.

On an August 1997 written statement, the veteran asserted 
that between August 1996 and August 1997, he earned 
approximately $3000.00.  These earnings apparently reflected 
money made from doing a small amount of automobile body work 
for as long as "I could force myself."  He did not remember 
exactly how many hours he worked each individual week, but 
this amount averaged out to less than $58.00 per week.  Many 
weeks, asserted the veteran, he could do nothing at all.  

On VA examination in September 1997, the veteran was noted to 
have had a recent head injury after being run over by a 
horse, which apparently resulted in post-traumatic head 
injury, including memory impairment.  During VA examinations 
conducted the month before, he had numerous complaints, 
including poor memory, knee pain, and poor right eye vision.  
In fact, a VA examiner concluded that the veteran was 
completely unable to work due to his severe head injury, loss 
of memory, and inability to function normally in society.   

In May 1999 and June 2000 letters, Dr. Fontenot concluded 
that because of his functional limitations due to the lumbar 
degenerative disc disease, the veteran was unable to do any 
gainful employment.

VA outpatient records reflect treatment in 1999 and 2000 for 
various conditions, including his back disability, right 
shoulder pain, myopia and astigmatism, an abdominal "knot," 
and minimal obstructive airways disease. 

In an April 2000 letter, M. Young, Ph.D., noted that he had 
been treating the veteran for post-traumatic stress disorder 
for over four months, and that the veteran's symptoms 
included intrusive thoughts and images, sudden outbursts of 
anger, sleep disturbance, lack of interest in hobbies, 
restricted range of affect, emotional numbness, and 
hypervigilance.  It was noted that these symptoms were 
causing the veteran difficulty in day-to-day living, and that 
his outbursts of rage were presenting a danger to himself and 
others.  

While the veteran has asserted that his back condition has 
prevented him from working, the claims file reflects that he 
seemed to stop (or at least slow) working primarily as a 
result of head injury after being hit by a horse in 1996.  In 
addition, he has a right shoulder problem, psychiatric 
symptoms, and a vision problem, for which he has sought 
treatment.  

In his June 2001 opinion, Dr. Po concluded (after having 
reviewed the entire claims file) that the veteran's work 
activities would be limited to that of a "medium work 
category."  Dr. Po assessed that the veteran could 
occasionally lift 50 pounds and frequently carry and lift 25 
pounds.  In an 8 hour period, he could work a total of 6 
hours.  He could sit a total of 6 hours in an 8 hour period 
and occasionally one hour continuously.  In an 8 hour period, 
he could stand/walk a total of 4 hours and continuously for 
10 minutes.  The use of a wheelchair was not considered 
necessary.  A regular cane was considered acceptable for 
distance more than 10 feet on even or uneven terrain.  He had 
use of the upper extremities to carry objects.  Other 
restrictions included no kneeling, squatting, climbing, or 
crawling.  In light of the comprehensive nature of Dr. Po's 
report, the Board finds this evidence particularly 
convincing.  

In short, the evidence does not show that the veteran's 
service-connected back disability has prevented him from 
performing the physical and mental acts required for gainful 
employment.  There are thus no circumstances which would 
place his case in a different position than similarly rated 
veterans.  Van Hoose, supra.  Accordingly, the Board finds 
that a preponderance of the evidence is against referring 
this case for extra-schedular consideration by the Director 
of the Compensation and Pension Service.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable. 38 U.S.C.A. 
§ 5107(b) (West Supp. 2001).


ORDER

Entitlement to a rating in excess of 40 percent for 
degenerative joint disease of the lumbar spine, with anterior 
lipping at L4-L5, narrowing of disc space at L5-S1, and 
lumbarization of S1, is denied from the initial grant of 
service connection.

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability is denied.



		
J. SHERMAN ROBERTS
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

